Citation Nr: 0216845	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  82-34 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

What evaluation is warranted for a left varicocele from 
April 18, 1980?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to August 
1967.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 1981 rating action 
of the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
granted service connection and assigned a noncompensable 
evaluation for post-operative residuals of a varicocele, 
effective from April 18, 1980.  The Board has since remanded 
the case for further development on seven occasions 
beginning more than 19 years ago in February 1983.  

In an August 1994 rating decision, the RO granted service 
connection and assigned separate noncompensable ratings for 
prostatitis and impotence, and awarded Special Monthly 
Compensation (SMC) for the loss of use of a creative organ, 
effective from August 1, 1986.  In a September 1997 rating 
decision, the RO determined that the effective date for the 
grants of entitlement to service connection and SMC for 
impotence should be April 18, 1980.  It appears that the RO 
also changed the effective date for the grant of service 
connection for prostatitis to April 18, 1980; however, the 
narrative portion of the rating decision does not discuss 
the rationale behind this assignment.  Thus, the matter of 
determining the correct effective date for the grant of 
service connection for prostatitis is referred to the RO for 
appropriate action.  

A Board decision of August 2000 denied the veteran's claims 
of entitlement to service connection for left inguinal 
hernia and hemorrhoids as not well grounded.  That denial 
under 38 U.S.C.A. § 7104 (West 1991) is a final decision 
under the law.  In November 2000, however, the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 107-
475, 114 Stat. 2096 (2000) was signed into law.  The VCAA 
provides, among other provisions, for the elimination of the 
requirement of a well-grounded claim, and it nullified 
various decisions of the United States Court of Appeals for 
Veterans Claims (Court) pertaining to the duty to assist, 
most notably Morton v. West, 12 Vet. App. 477 (1999), which 
prohibited VA from providing assistance in the development 
of a claim that was not well grounded.

Section 7 of Public Law No. 106-475 provides that where a 
claim for benefits has been denied on the basis of being not 
well grounded under 38 U.S.C.A. § 5107, the Secretary of 
Veterans Affairs (Secretary), on the request of the claimant 
or on the Secretary's own motion, may order the claim 
readjudicated as if the denial or dismissal had not been 
made, provided that such denial or dismissal became final 
during the period beginning on July 14, 1999 (the date of 
the Morton decision), and ending on the date of enactment of 
Public Law No. 106-475, and that the request for 
readjudication was made not later than two years after the 
date of enactment of the act (November 9, 2000).  While the 
Board lacks jurisdiction to initiate readjudication on its 
own motion it does invite this matter to the veteran's 
attention for his consideration and any possible appropriate 
action. 

Further, after a careful review of the voluminous record, 
now consisting of ten volumes which measure at least 19 
inches in height, it appears that there still remain 
multiple outstanding claims.  Although the issues below were 
set forth in a Board remand of August 2000, they have yet to 
be adjudicated by the RO.  These are: (1) a claim to reopen 
the issue of entitlement to a temporary total rating due to 
a period of hospitalization from February 14 to March 8, 
1983; (2) entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151 for additional 
disability as the result of testicular surgery; (3) 
entitlement to a separate rating for a scar due to a 
varicocelectomy; (4) entitlement to service connection for a 
left hydrocele; and (5) entitlement to an effective date 
prior to April 18, 1980 for an award of special monthly 
compensation for impotence.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, these matters are referred to the RO for 
appropriate consideration.  The Board takes this opportunity 
to note that it may only exercise jurisdiction over an issue 
after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit 
sought, and a timely substantive appeal.  38 U.S.C.A. § 7105 
(West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Since April 18, 1980, the veteran's service-connected 
left varicocele, has been shown to have been productive of 
disability manifested by testicular aching, pain, and 
swelling.


CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
rating for the service-connected left varicocele have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.7, 4.20, 4.104, Diagnostic Codes 7120, 7523 (2002); 38 
C.F.R. § 4.104, Diagnostic Code 7120 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations are codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant which of the 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Subsequent to the August 2000 Board remand the 
veteran was afforded a new VA examination, and afforded an 
opportunity to submit additional evidence and argument 
pertinent to his claim.  Thus, the Board finds that the RO 
complied with the remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Remanding to afford the RO an opportunity 
to consider the claim in light of the implementing 
regulations would serve to further delay resolution of the 
claim with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

The Board additionally finds that the statement and 
supplemental statements of the case issued to the veteran 
over the long and protracted history of this claim provided 
him with more than adequate notice of what the law requires 
to award an increased evaluation for his service-connected 
residuals of a left varicocele.  He was provided adequate 
notice that VA would help him secure evidence in support of 
his claim if he identified that evidence.  Additionally, he 
was provided notice of, and he did report for VA 
examinations to help determine the current nature and 
etiology of his disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why the 
RO concluded that this evidence to be insufficient to award 
an increased evaluation for his service-connected left 
varicocele, as well as notice that the appellant could still 
submit supporting evidence.  Thus, the appellant has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the appellant as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, a merits based review may be conducted. 

Factual Background

The issue in this case pertains to the rating warranted 
since April 18, 1980, for post operative residuals of a left 
varicocele.  In this regard, however, the Board notes that 
the veteran is also service connected, in pertinent part, 
for prostatitis, evaluated as 20 percent disabling; and for 
impotence, evaluated as noncompensable.  The appellant also 
receives special monthly compensation for the loss of use of 
a creative organ.  The ratings assigned for prostatitis, 
impotence, and the veteran's special monthly compensation 
award are, however, NOT part of the issue over which the 
Board may currently exercise jurisdiction.

Service medical records reflect that, in May 1967, the 
veteran was seen with complaints of impotency.  An 
examination revealed an asymptomatic left varicocele.  A 
pertinent diagnosis was not offered.  

In June 1972, the veteran underwent a left varicocelectomy 
at Maryland Hospital.  The report indicated that the veteran 
had multiple, tortuous, dilated veins.  The veins were 
isolated, ligated and then excised.  The superior portion of 
the remaining veins were then sutured to the distal portion 
of what remained of the plexus, so as to secure the 
remaining cord.  Post-operatively, his wound healed well and 
there were no complications.  

At a VA examination of August 1980, the veteran indicated 
that he had a left varicocele repair in 1972.  He complained 
of left lower abdominal pain near the operative site.  
Examination, however, was entirely within normal limits.  A 
vascular workup was recommended.

By rating decision of January 1981, service connection was 
granted and a non-compensable evaluation assigned for post-
operative residuals of a left varicocele.  

In his notice of disagreement filed in March 1981, the 
veteran reported that he was terminated from employment 
because abdominal and testicular pain prevented him from 
lifting items over 25 pounds.  On the VA Form 1-9, the 
veteran reported that he wore a support for his testicular 
condition and was in constant pain.  

VA outpatient treatment record from January, March and May 
1981 indicate that the veteran was seen with complaints of 
left testicular pain and swelling.  In June 1981, a private 
physician diagnosed an acute abdominal muscle sprain, and a 
questionable small left varicocele.  He was advised to wear 
a scrotal support.  

During a June 1981 VA hospitalization a history of a left 
varicocele, and questionably associated impotence were 
noted.  The appellant reported pain.  The diagnosis was left 
varicocele. 

An October 1981 hospital report noted a diagnosis of left 
varicocele.  No pertinent symptomatology was noted.  

A December 1981 VA urology clinic note recorded finding a 
minimal left varicocele.  The veteran was noted to have used 
a scrotal support for two months, with some relief of the 
"sprain."  The continued use of the support was recommended.

A February 1982 VA urology clinic note reported that the 
veteran's left and right testicles were non-tender and non-
swollen.  He had bilateral varicoceles.  

An April 1982 outpatient treatment note indicated that the 
veteran wore a suspensory for relief of a left varicocele.  
Examination revealed a small, tender left varicocele.  He 
was provided a replacement suspensory.  

The veteran reported for an annual physical examination in 
May 1982.  He reported that he suffered from constant 
testicular pain and intermittent swelling.  Examination of 
the genitalia, however, was normal.  Both testes were 
descended.  There were no masses or tenderness noted.  He 
was assessed, in pertinent part, with left varicocelectomy 
residuals.   

A June 1982 VA hospital report noted a history of a left 
varicocele since 1967.  No pertinent findings were recorded, 
however, the appellant was prescribed Darvon for testicular 
discomfort.  

At a RO hearing in June 1982, the veteran reported that he 
sought medical treatment for his left varicocele condition 
twice a month or more frequently if necessary.  When he was 
employed, he experienced testicular pain and swelling when 
lifting heavy items.  

A July 1982 VA urology clinic note reports the veteran's 
complaints of occasional pain and swelling of the left side 
varicocele.  Physical examination revealed a minimal 
varicocele.  He was prescribed scrotal support and offered 
surgery upon completion of an alcohol detoxification 
program.  However, a July 1982 VA hospital record did not 
report a left varicocele.  

In December 1982, the veteran was admitted to a VA Medical 
Center for treatment of his left varicocele.  Physical 
examination revealed normal genitalia, without abnormality 
save for a mild left varicocele.

A March 1983 VA Medical Center summary reported slight left 
testicular atrophy.  The vas deferens felt firm on the left 
side but normal on the right.

An April 1983 VA urology clinic note indicates that the 
veteran was able to seek regular employment without any 
physical restrictions.  The left testicle appeared slightly 
atrophic.  

The veteran was afforded a VA examination in March 1985.  He 
complained of left testicular pain and discomfort.  These 
symptoms reportedly caused sleep problems.  Further, he 
complained that the disability precluded engaging in 
physical labor.  Physical examination revealed that the left 
testicle was smaller than the right.  The diagnosis was 
status post varicocelectomy.  

In June and September 1985 treatment notes, the veteran 
complained of continuing left testicle pain.  He was 
assessed with chronic epididymitis.  

In January 1986, the veteran again complained of burning in 
the left testicle.  However, the genitalia were non-tender 
and without signs of epididymitis.  The impression was 
chronic prostatitis.  

In June 1986, the veteran was seen with complaints of left 
testicular swelling and burning upon exertion, and lower 
abdominal pain.  He was assessed with a left atrophic 
testicle.  

At discharge in July 1986 from a VA Medical Center the 
veteran's left varicocele was described as being in 
remission.

A November 1986 Report of Physical Capacities from the New 
Jersey State Employment Service noted that the veteran 
suffered, inter alia, a left varicocele.  As a result of 
this and four other disabilities the veteran was advised not 
to participate in employment that required long periods of 
standing, climbing, jumping, running or lifting.  He was 
assessed to be physically able to do part-time work, if 
suitable work was found.  

At a VA examination in April 1989, the veteran complained of 
burning and pain in his prostate and left testicle.  He 
indicated that the burning caused swelling of a left 
recurrent varicocele and aggravated a left hernia.  He 
reported that he urinated three to four times at night.  
Physical examination revealed normal testes, without 
tenderness and no varicocele recurrence.  

Outpatient treatment notes from April to December 1990 show 
continuing treatment for chronic prostatitis without 
reference to complaints or treatment for a left varicocele.  

The veteran testified at a June 1991 RO hearing, in 
pertinent part, regarding the issue of entitlement to a 
compensable rating for post operative residuals of a left 
varicocele.  

The veteran was given a scrotal ultrasound in December 1991.  
No significant abnormalities were seen.  

The veteran was seen by the VA Dermatology Clinic in March 
1992 with complaints of a left groin rash.  The examiner 
noted lichenoid plaques over the scrotal sac and over the 
left medial thigh.  He was assessed with chronic dermatitis 
and prescribed Westcort.  

In a May 1992 note, the veteran complained of left 
testicular and prostatic pain.  He denied dysuria, hesitancy 
or incontinence.  The left testicle was not tender to the 
touch.  The prostate was large, symmetrical and non-tender.  
The impression was chronic prostatitis and epididymitis.  

In July 1992, the veteran returned for a follow-up 
appointment with the VA Dermatology Clinic.  He reported 
little relief with the prescribed medicines.  The examiner 
assessed the veteran with intertrigo of the upper inner 
thigh.  No mention was made of any symptomatology of the 
left testicle.  

The veteran was afforded a hearing before the Board in 
August 1992.  He testified that he felt pressure on his 
spermatic cord and continual left testicular soreness.  He 
described the pain as a "dull ache" with an occasional 
burning sensation.  

In October 1992, the Board remanded the case to the RO with 
instructions to afford the veteran a comprehensive VA 
genitourinary examination.  

A November 1993 VA examination reported that the veteran's 
left testicle was markedly smaller than the right.  The 
diagnosis was testicular atrophy, left greater than right.  

A February 1994 VA urology examination noted complaints of 
left testicular pain, and dull testicular aching.  Physical 
examination revealed normal external genitalia, descended 
testes bilaterally, and no testicular tenderness or masses.  
There was minimal varix formation.  The impression was 
chronic orchialgia.

A March 1994 MRI examination reported that both testicles 
had normal signal characteristics and morphology.  The left 
spermatic cord was slightly enlarged and contained numerous 
serpiginous structures, consistent with the presence of 
small varicocele.  There were no soft tissue masses.  The 
impression was a minimal prominence of spermatic venous 
channels, more prominent on the left.  A November 1993 
scrotal sonogram was noted to reveal normal testes with 
minimal extra-testicular fluid collection.  An examination 
performed in November 1993 noted a well-healed left inguinal 
incision.  The testes were descended bilaterally, and the 
left side showed some atrophy.  The impression was a 
questionable recurrent hydrocele.  

At April 1994 general medical and urological examinations 
the veteran reported pertinent complaints of an occasionally 
sensitive left testicle, burning sensation on ejaculation, 
discomfort in the left groin area with pain shooting down 
his thigh, and nocturia, four to five times per night.  
Physical examination revealed no evidence of any varicose 
veins.  The skin in the groin area was dry.  The testes had 
a soft consistency, and there was testicular atrophy, left 
greater than right.  There was a seven centimeter, lower 
abdominal, nontender, slightly atrophic surgical scar in the 
inguinal area attributed to the left varicocelectomy.  The 
pertinent diagnoses were atrophic left testicle, non-tender 
surgical scar, and status post left varicocelectomy.  

In July 1994, in response to the October 1992 Board remand, 
the Chief of the Compensation and Pension Clinical Unit 
summarized the pertinent clinical evidence and argument by 
the claimant concerning the then existing claims of 
entitlement to service connection for impotence, 
hemorrhoids, left inguinal hernia and an increased 
compensable rating for left varicocele, status post left 
varicocelectomy.  The Chief concluded that impotence and 
prostatitis were due to military service.  The Chief 
concluded, however, that there was no evidence of a 
recurrence of left varicocele post left varicocelectomy.  

In August 1994 service connection for impotency and 
prostatitis were granted.  Additionally, the veteran was 
granted entitlement to Special Monthly Compensation for the 
loss of use of a creative organ.  An effective date of 
August 1, 1986 was assigned.  

In September 1997, the RO found that the August 1994 rating 
decision contained clear and unmistakable error with regard 
to the assignment of the August 1, 1996 effective date for 
the grant of service connection for impotence and Special 
Monthly Compensation.  A revised effective date of April 18, 
1980 was assigned.  

In May 1998, the veteran, through his representative, 
submitted a claim of entitlement to a temporary total 
disability rating based upon a period of hospitalization 
from February 14 to March 8, 1983 for treatment of his 
service-connected impotence.  

The veteran was afforded a VA genitourinary examination in 
November 1998.  He denied dysuria and hematuria, but 
reported nocturia four to five times a night.  He had a 
diurnal frequency of three times during the day.  He did 
have urgency but no incontinence.  He did have some burning 
with ejaculation.  The veteran reported that he was unable 
to maintain a full erection and could not penetrate.  His 
past medical history was significant for chronic alcoholism 
and increased liver function tests.  He also had a herniated 
disc of his lower back and cervical spine.  He was receiving 
therapy for his post-traumatic stress disorder and on Prozac 
for treatment of anxiety.  

On examination of the abdomen showed no inguinal hernia.  
His scrotum on the left had normal scrotal skin well over 
the left testicle.  There was a varicocele on the left with 
left epididymal head scarring; and changes suggestive of 
some cystic dilation of the epididymal head.  The left 
testis measured approximately 5.5 centimeters and was 
slightly decreased in consistency.  There were no hydroceles 
or hernias.  The pertinent diagnosis was recurrent left 
varicocele with resultant post-operative changes of a 
tethered left scrotum and abnormality of vas and epididymis 
junction.

An October 1999 rating decision increased the evaluation of 
the veteran's service-connected prostatitis from 
noncompensable to 20 percent.  The evaluation of the 
veteran's left varicocele was continued as noncompensable.  

In May 2000, the veteran was afforded a hearing before the 
undersigned Member of the Board.  He testified that his left 
testicle was sore, inflamed and sensitive.  He indicated 
that his prostatitis could cause inflammation of the left 
testicle.  Inflammation of the testicle was relieved through 
masturbation.  However, physical activity would cause the 
testicle to become inflamed again.  

In March 2001, the veteran submitted to a VA genitourinary 
examination.  He complained of burning and throbbing in his 
left testicle upon ejaculation.  He also complained of 
having some seepage of a foul-smelling fluid outside the 
left side of his groin after ejaculation.  He had nocturia 
multiple times at night.  His diurnal frequency was three 
times per day.  He had no complaints of dysuria or 
hematuria.  The examiner reported a very small left 
varicocele on the left testicle with scoring around the 
epididymal head.  The left testis measured 5.5 centimeters 
in size and was somewhat decreased in consistency.  There 
was no hydrocele or herniation.  The pertinent impression 
was a recurrent left varicocele.  The examiner opined that 
there was no correlation between the varicocele repair and 
chronic prostatitis or erectile dysfunction.  A 
dermatological examination revealed no scrotal sac scarring, 
erythema, scaling, maceration or oozing.  

A separate March 2001 examination of the veteran's skin 
noted an eight by one centimeter, hypertrophic, nontender 
scar at the left inguinal hold, and no evidence of scrotal 
scarring, scaling, maceration or oozing.

Finally, the veteran was afforded another hearing before the 
undersigned Member of the Board in August 2002.  He reported 
that his left testicle aches daily.  He also discussed his 
claim that if he failed to ejaculate twice a week this would 
cause his prostate to ache and testicles to flare-up.  

Analysis

Initially, the Board notes that the veteran's claim for an 
increased evaluation for a left varicocele has been on 
appeal since 1980, and has been the subject of seven 
separate remands since the original grant of service 
connection.  While there are a multitude of reasons for the 
protracted history of this case, the Board again notes the 
fact that the appellant's continual submissions of multiple 
copies of the same evidence, already of record, has not 
served his cause well.  Rather, it has necessitated multiple 
delays to issue multiple supplemental statements of the 
case, and resulted, in part, in profoundly degrading VA's 
ability to adjudicate this claim in a timely manner.  Like 
the United States Court of Appeals for Veterans Claims, the 
Board simply does not need unnecessary materials in the 
transmitted record.  ONE COPY OF ANY PIECE OF EVIDENCE IS 
SUFFICIENT.  Cf.  U.S. Vet. App. R. 10.  In fact, in order 
to help expedite VA's ability to efficiently adjudicate the 
veteran's pending claims, it would prove quite helpful if 
the RO were to contact the veteran and arrange a meeting 
whereby the RO, the veteran and his representative would 
review the claims folders and mutually agree upon the 
removal of several reams of duplicate submissions.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
United States Court of Appeals for Veterans Claims (Court) 
has made a distinction, however, between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 
C.F.R. § 4.10 (2002).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately.  Thus, the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2002).  Indeed, the United States Court of 
Appeals for Veterans Claims (Court) has held that a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the 
same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

A varicocele is not listed under the VA Schedule for Rating 
Disabilities.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but also 
the anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
disease and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The Board finds that a varicocele may be rated by analogy to 
testicular atrophy.  A noncompensable evaluation may be 
assigned for complete atrophy of one testis, and 20 percent 
for complete atrophy of both testes. 38 C.F.R. § 4.115b; 
Diagnostic Code 7523 (2001).  In this case, however, there 
is no competent medical evidence to suggest that the veteran 
suffers from bilateral testicular atrophy.  Even though, 
there is medical evidence that indicates that the veteran 
has suffered from left testicular atrophy in the past, there 
is no credible evidence that testicular atrophy is a 
consistent disability.  Furthermore, testicular atrophy has 
generally effected only one testicle.  Thus, application of 
Diagnostic Code 7523 would preclude a compensable rating.  

The Board also notes that a varicocele may be rated by 
analogy to post operative residuals of a testicular removal.  
A noncompensable evaluation may be assigned for removal of 
one testis, and 20 percent for removal of both testes. 38 
C.F.R. § 4.115b; Diagnostic Code 7524 (2002).  In this case, 
however, the veteran has not had either testicle removed.  
Additionally, the veteran is service-connected for impotence 
and receives Special Monthly Compensation for the loss of 
use of a creative organ.  Accordingly, the Board finds that 
a rating under Diagnostic Code 7524 is not for application.  

A varicocele may be rated by analogy to chronic epidymo-
orchitis.  Under that Code a rating may be assigned as for 
urinary tract infection.  A 10 percent evaluation may be 
assigned when the urinary tract infection requires long term 
drug therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  38 C.F.R. § 4.115b, 
Diagnostic Code 7525 (2002).  Again, however, there is no 
competent evidence that the disability caused by the 
veteran's left varicocele rises to this level of impairment.  
Moreover, the veteran's nocturia and diurnal frequency has 
been medically linked to his prostatitis, and not to the 
varicocele.  

The Board also finds that the veteran's left varicocele may 
be evaluated by analogy to varicose veins under Diagnostic 
Code 7210.  In this regard, a varicocele is defined as "a 
varicose condition of the veins of the pampiniform plexus..."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1933 (29TH Edition, 
2000) (emphasis added). 

The Board notes, however, that since April 1980, 38 C.F.R. § 
4.104, Diagnostic Code 7210 has been changed.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Thus, the Board will consider both the old 
and new rating criteria and apply that criteria which is 
more favorable to the veteran.  The Board notes, however, 
that where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Rhodan 
v. West, 12 Vet. App. 55 (1998).  

Under the old criteria, varicose veins were evaluated 
differently depending upon whether there was bilateral or 
unilateral involvement.  As service connection is only in 
effect for a left varicocele, his disability is unilateral 
in nature.  A zero percent evaluation is warranted for mild 
varicose veins, or with no symptoms.  A 10 percent rating is 
assigned for moderate bilateral or unilateral varicose veins 
with varicosities of superficial veins below the knees, with 
mild symptoms of pain or cramping on exertion.  A 20 percent 
disability evaluation is warranted if varicose veins are 
moderately severe, involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 cm in diameter, with symptoms of 
pain or cramping on exertion, no involvement of the deep 
circulation.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).  

The regulations for the evaluation of varicose veins were 
revised, effective January 12, 1998.  62 Fed. Reg. 65207- 
65224 (January 12, 1998).  Under the revised criteria, a 
noncompensable evaluation is warranted for asymptomatic 
palpable or visible varicose veins.  A 10 percent evaluation 
requires intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  A 20 percent evaluation is in order for varicose 
veins manifested by persistent edema, incompletely relieved 
by elevation of the extremity, and with or without beginning 
stasis pigmentation or eczema.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2002).  

Given the evidence as outlined above, the Board finds that a 
10 percent evaluation is warranted for the veteran's left 
varicocele.  In this regard, the competent medical evidence 
indicates that since April 1980, the veteran's left 
varicocele has primarily been manifested by pain, aching and 
swelling.  There is evidence as noted above, that at times, 
the veteran's left varicocele was not found on examination 
or examination revealed normal non-tender left testes.  
Resolving, however, reasonable doubt in favor of the 
veteran, the Board finds that the veteran suffers from a 
painful, recurrent left varicocele.  Based upon the symptoms 
as reported and objectively noted, the assignment of a 10 
percent evaluation is granted.  

With respect to the appellant's entitlement to an evaluation 
in excess of 10 percent, however, there is no competent 
medical evidence that the varicocele is manifested by 
persistent edema with beginning stasis pigmentation or 
eczema.  Further, there is no evidence to suggest that the 
veteran's left varicocele is moderately severe.  Thus, under 
either the old or new criteria, the Board finds that a 20 
percent evaluation or greater is not warranted.  

In evaluating this disability, the Board reviewed the nature 
of the original disability and considered whether the 
veteran was entitled to a "staged" rating for his left 
varicocele as prescribed by the Court in Fenderson.  Based 
upon a review of the evidence, the Board finds that at no 
time since April 1980 has the evidence been in equipoise 
such as to warrant a 20 percent rating under the above noted 
criteria.  Thus, a staged rating is not warranted in this 
case. 

The clinical evidence further does not show that the 
appellant's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1) (2002).  

Finally, in reaching this determination, the Board has 
considered the doctrine of reasonable doubt, however, except 
as otherwise noted the preponderance of the evidence is 
against the claim.  Hence, the doctrine is not otherwise for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

A 10 percent evaluation for left varicocele from April 18, 
1980, is granted, subject to the applicable criteria 
governing payment of monetary benefits.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

